             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

STEVEN A. KENDRICK,                    )
                                       )
                 Plaintiff,            )
                                       )
v.                                     )         Case No. CIV-17-450-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                 Defendant.            )

                             OPINION AND ORDER


     Plaintiff Steven A. Kendrick (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.                   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant   was   not   disabled.       For   the    reasons

discussed    below,    it   is   the   finding   of   this   Court   that     the

Commissioner’s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social
Security       Act   “only    if    his    physical   or   mental      impairment    or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists    in    the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                     See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).               This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;       and,   second,    whether    the    correct    legal

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                             2
standards were applied.      Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.       It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson   v.   Perales,   402     U.S.   389,   401   (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).           The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.      Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                       Claimant’s Background

     Claimant was 51 years old at the time of the ALJ’s decision.

Claimant completed his high school education and training as a

certified automobile technician.         Claimant has worked in the past

as an automobile mechanic.     Claimant alleges an inability to work

beginning February 7, 2014 due to limitations resulting from chronic

back pain after injury and surgeries, depression, and anxiety.

                          Procedural History



                                     3
        On July 1, 2015, Claimant protectively filed for protectively

filed for disability insurance benefits under Title II (42 U.S.C.

§ 401, et seq.) of the Social Security Act.      Claimant’s application

was denied initially and upon reconsideration.           On October 16,

2016, Administrative Law Judge (“ALJ”) James Linehan conducted an

administrative hearing in McAlester, Oklahoma.           On December 23,

2016, the ALJ entered an unfavorable decision. The Appeals Council

denied review on November 14, 2017.       As a result, the decision of

the ALJ represents the Commissioner’s final decision for purposes

of further appeal.     20 C.F.R. §§ 404.981, 416.1481.

                Decision of the Administrative Law Judge

        The ALJ made his decision at step five of the sequential

evaluation.    He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional capacity (“RFC”) to perform light work with limitations.

                       Errors Alleged for Review

        Claimant asserts the ALJ committed error in failing to properly

weigh    and   improperly   rejecting   the   opinion   of   his   treating

physician.

                   Evaluation of the Opinion Evidence

        In his decision, the ALJ found Claimant suffered from the

severe impairments of degenerative disc disease status post fusion


                                    4
at L2-3 and major motor dysfunction of the knee. (Tr. 36). The ALJ

determined Claimant retained the RFC to perform light work.                      In so

doing, he found Claimant could lift 20 pounds occasionally and                     ten

pounds frequently; could stand and walk for up to two hours each

activity    with   intermittent    sitting         in   an   eight    hour    workday;

unlimited use of feet for foot controls; occasional pushing and

pulling and overhead reaching with both arms and frequent use of the

hands     for   fingering,    feeling,       and    handling;        and   occasional

balancing, stooping, kneeling, crouching, crawling, with no climbing

of ramps, ladders, or scaffolds.             (Tr. 39).

        After consultation with a vocational expert, the ALJ determined

Claimant could perform the representative jobs of small product

assembler, inspector packer, and cashier II, all of which the ALJ

found existed in sufficient numbers in the national and regional

economies.      (Tr. 47).    As a result, the ALJ concluded that Claimant

was not under a disability from February 7, 2014 through the date

of the decision.      Id.

        Claimant contends the ALJ improperly weighed and rejected the

opinion of Dr. Larry Lewis, a treating physician.                            Dr. Lewis

authored a medical source statement dated October 15, 2015.                         He

concluded that Claimant could occasionally lift/carry 20 pounds;

frequently lift/carry ten pounds; stand/walk less than two hours in

an eight hour workday; sit for less than six hours in an eight hour

                                         5
workday; must periodically alternate sitting and standing to relieve

pain; and was limited in his ability to push/pull with his lower

extremities.       Dr. Lewis attributed the limitations to low back pain

with radiculapathy to the right leg.                   (Tr. 570).

        He also found Claimant could never climb, balance, stoop,

kneel, crouch, or crawl.            The foundation for this finding was “due

to low back pain and bilateral knee pain.”                     (Tr. 571).

        Claimant      was   found   to    be       limited   in   reaching,      handling,

fingering, and feeling. Dr. Lewis stated that Claimant had titanium

plates in both arms with osteoarthritis in the right elbow. He also

determined Claimant had visual limitations due to a diagnosis of

hypertension.         (Tr. 572).

        He    found    Claimant     was   limited       in    hearing     “due    to   work

environment.”          He   also    determined        Claimant     should    avoid     even

moderate exposure to extreme heat, wetness, humidity, and fumes an

odors    and    should      avoid   all   exposure       to    extreme    cold,    noise,

vibration, and hazards.             Dr. Lewis stated that these limitations

were due to arthritis and low back pain with radiculapathy which

caused Claimant’s body to ache and avoiding sounds due to anxiety.

(Tr. 573).

        Dr.    Lewis    believed     Claimant         had     medically     determinable

impairments for back pain and anxiety.                        He found Claimant had

trouble with activities of daily living due to back pain, arthritis,

                                               6
and anxiety.      (Tr. 574).

       The ALJ gave Dr. Lewis’ opinions “little weight”, finding he

limited Claimant to light work and his requirement to alternate

between sitting and standing was not consistent with the record.

He found the physician’s conclusions were not supported by testing

and was inconsistent with the record as a whole.                   He then recited

various findings which he believed indicated Dr. Lewis’ opinion was

not supported by the remainder of the record.                (Tr. 44).

       Claimant    is   correct   that    the      ALJ’s   first    conclusion       is

inaccurate.       The restrictions found by Dr. Lewis implicates a

finding of sedentary work, not light work. Soc. Sec. R. 83-10. The

ALJ’s conclusion that Dr. Lewis’ opinions were not supported by the

record is also suspect. Dr. Lewis’ conclusions were consistent with

the objective MRI of Claimant’s lumbar spine in April of 2014 which

revealed a small central disc protrusion with mild center thecal sac

effacement at L4-5 and disc degeneration and mild retrolisthesis

with a small central disc herniation at L5-S1. (Tr. 482). Claimant

underwent   a     surgical    hardware    removal       procedure     at    L2-3    with

revision    laminectomies      and     foraminotomies      of   his    nerve       roots

bilaterally at L2 and L3.         (Tr. 501-02).

       Additionally, Dr. Chris Sudduth found Claimant had decreased

back   flexion    to    70   degrees    out   of   90    degrees.      He    measured

Claimant’s back extension and lateral back flexion bilaterally was

                                         7
reduced by five degrees.    Claimant’s neck extension was restricted

to 40 degrees out of a possible 60 degrees and his neck flexion was

decreased at 40 degrees when 50 degrees is normal.          Claimant

suffered pain with motion in the cervical and lumbar regions.     He

reported left knee flexion decreased by 50 degrees. Claimant’s gait

was notably antalgic and he had some difficulty getting up and down

from Dr. Sudduth’s examination table and was unable to squat and

rise.     Claimant’s ability to heel to toe walk was weak and he had

positive straight leg raising testing bilaterally at 20 degrees in

both the sitting and supine positions.     (Tr. 669-78).

        In testing by Dr. James Jang, Claimant experienced tenderness

and decreased range of motion in his left foot, right knee, and

lumbar spinal area. (Tr. 689-91). Later, he demonstrated decreased

range of motion and tenderness in both feet.     (Tr. 711-12).

        In deciding how much weight to give the opinion of a treating

physician, an ALJ must first determine whether the opinion is

entitled to “controlling weight.”      Watkins v. Barnhart, 350 F.3d

1297, 1300 (10th Cir. 2003).       An ALJ is required to give the

opinion of a treating physician controlling weight if it is both:

(1) “well-supported by medically acceptable clinical and laboratory

diagnostic techniques”; and (2) “consistent with other substantial

evidence in the record.”       Id. (quotation omitted).    “[I]f the



                                   8
opinion is deficient in either of these respects, then it is not

entitled to controlling weight.”         Id.

       Even if a treating physician's opinion is not entitled to

controlling weight, “[t]reating source medical opinions are still

entitled to deference and must be weighed using all of the factors

provided in 20 C.F.R. § 404.1527.”         Id. (quotation omitted).        The

factors reference in that section are:            (1) the length of the

treatment relationship and the frequency of examination; (2) the

nature and extent of the treatment relationship, including the

treatment   provided   and   the    kind    of   examination   or    testing

performed; (3) the degree to which the physician's opinion is

supported by relevant evidence; (4) consistency between the opinion

and the record as a whole; (5) whether or not the physician is a

specialist in the area upon which an opinion is rendered; and (6)

other factors brought to the ALJ's attention which tend to support

or contradict the opinion.         Id. at 1300-01 (quotation omitted).

After considering these factors, the ALJ must “give good reasons”

for the weight he ultimately assigns the opinion.              20 C.F.R. §

404.1527(d)(2); Robinson v. Barnhart, 366 F.3d 1078, 1082 (10th

Cir.   2004)(citations   omitted).         Any   such   findings    must   be

“sufficiently specific to make clear to any subsequent reviewers

the weight the adjudicator gave to the treating source’s medical



                                     9
opinions and the reason for that weight.”              Id.    “Finally, if the

ALJ rejects the opinion completely, he must then give specific,

legitimate reasons for doing so.”               Watkins, 350 F.3d at 1301

(quotations omitted).

      The ALJ’s basis for giving Dr. Lewis’ opinion reduced weight

is   wanting.    Substantial       evidence   exists    which      supported   his

findings of limitation.        As a result, the ALJ failed to give

supported, specific, and legitimate reasons for rejecting the

opinion and giving it less than controlling weight.                On remand, the

ALJ shall properly consider Dr. Lewis’ opinion in light of the

entire record.     He shall not pick and choose from the evidence,

selecting only the evidence from the record which does not support

Dr. Lewis’ findings.

                                   Conclusion

      The    decision   of   the    Commissioner    is       not   supported   by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the Opinion

and Order.




                                      10
IT IS SO ORDERED this 19th day of March, 2019.




                         ______________________________
                         KIMBERLY E. WEST
                         UNITED STATES MAGISTRATE JUDGE




                          11
